Title: From Thomas Jefferson to James Walker, 19 September 1807
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Monticello Sep. 19. 07.
                        
                        As it is out of my power to settle with mr Shoemaker without information on the worth of the articles about
                            which I wrote to you, & I have no opportunity of obtaining the advice of any person acquainted with the subject but
                            yourself. I send the bearer therefore express in hopes you will by his return let me know what you think of them.
                        In a settlement with the administrator of Hancock Allen, it is become necessary to prove the paiment of the
                            100. D. I left with you while you were at work on my mill, to be paid to him. your certificate will satisfy the
                            administrator; only be as particular as you can in fixing the date. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    